Citation Nr: 0420412	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-21 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a back condition.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for hearing loss.

3.  Entitlement to service connection for a heart condition, 
to include secondary to service-connected residuals of 
frostbite of the feet.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.

6.  Entitlement to an increased evaluation for pes planus, 
currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

In December 2003, the veteran testified at a hearing 
conducted by the undersigned Veterans Law Judge at the RO.

The RO denied the claim of a total rating based on individual 
unemployability in August 2003.  That same month, the veteran 
submitted a notice of disagreement with that decision.  
Therefore, the claim is pending since 38 C.F.R. § 19.26 
requires the issuance of a statement of the case, and this 
issue will be remanded rather than referred.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

A review of the file shows that the RO issued a final 
decision denying service connection for hypertension in 1979.  
Since that time, the veteran has filed applications to reopen 
the claim.  The matter is not currently before the Board at 
this time, and is referred to the RO for the appropriate 
action.  The Board also refers the matter of service 
connection for dysentery to the RO for the appropriate 
action.  The veteran raised the issue in December 2003, and 
it has not been adjudicated.

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of April 1998, the RO refused 
to reopen the claim of service connection for a back 
condition on the basis that new and material evidence had not 
been submitted to reopen the claim.  

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claim of service connection for a back 
condition in April 1998 is not cumulative and redundant, and 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  In an unappealed decision of April 1998, the RO refused 
to reopen the claim of service connection for hearing loss on 
the basis that new and material evidence had not been 
submitted to reopen the claim.  

4.  The evidence reviewed and submitted since the RO refused 
to reopen the claim of service connection for hearing loss in 
April 1998 is not cumulative and redundant, and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The April 1998 RO decision refusing to reopen the claim 
of service connection for a back condition is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  Evidence submitted since the RO refused to reopen the 
claim of service connection for a back condition in April 
1998 is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

3.  The April 1998 RO decision refusing to reopen the claim 
of service connection for hearing loss is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

4.  Evidence submitted since the RO refused to reopen the 
claim of service connection for hearing loss in April 1998 is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the question of new and material 
evidence to reopen the claim of service connection for a back 
condition and hearing loss with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002).  Given the favorable outcome set forth below on 
the question of new and material evidence, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of these issues, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.  In other words, the 
veteran will not be prejudiced by the Board proceeding to a 
decision on the question of new and material evidence since 
the claims are reopened.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO initially denied the claim of service connection for a 
back condition in September 1952 on the basis that there was 
no evidence of a disability.  In a later decision of April 
1998, the RO refused to reopen the claim on the basis that 
new and material evidence had not been submitted.  Appellate 
action was not initiated, and the decision became final.  At 
the time of the April 1998 decision, the evidence consisted 
of the veteran's service medical records, a lay statement, VA 
examination reports, and medical bills from private 
physicians.  

On the separation examination, the physician found guarded 
motion of the back.  In a May 1952 letter, the veteran's 
friend reported that the veteran did complain of a back 
injury incurred in service.  Slightly restricted motion was 
noted on a VA examination conducted in August 1952.  The 
medical bills show that the veteran was treated during 1985 
for a herniated disc.  

Subsequent to the April 1998 RO decision, the veteran's 
private physician submitted letters regarding the veteran's 
back condition.  In letters dated in 2001 and 2002, the 
veteran's private physician reported that the veteran was 
suffering from thoracolumbar spondylosis.  In a 2003 letter, 
the physician opined that the veteran's spondylosis was 
causally related to the after effects and complications of 
service-related trauma.  

Here, the Board finds that new and material evidence has been 
presented with regard to the claim of service connection for 
a back condition.  Clearly, the reported diagnoses noted in 
the medical records submitted reveal a current disability.  
Further, the 2003 letter from the veteran's private physician 
addresses the requirement of a nexus for claims of service 
connection.  Therefore, the evidence is new and material, and 
the claim is reopened.  

In November 1969, the RO denied the claim of service 
connection for a left ear condition on the basis that there 
was no evidence of causation.  The veteran applied to reopen 
the claim, but the RO refused to reopen the claim for the 
left ear in June 1993.  In that same decision, the RO 
initially denied the claim of service connection for a right 
ear condition on the basis that it was not incurred during 
service and did not become manifest within the one year 
presumptive period.  Following the submission of another 
application to reopen, the RO refused to reopen the claim in 
April 1998.  A review of the file shows that appellate action 
was not initiated.  Therefore, the decision became final.  

Evidence of record when the RO refused to reopen the claim in 
April 1998 decision consisted of the veteran's service 
medical and personnel records, VA examination reports, and 
private medical records dated in 1985.  The veteran's DD Form 
214 reflects the award of a Korean Service Medal with two 
Bronze Service Stars.  The separation examination revealed 
healed scarification of the left ear.  The examiner did not 
find discharge from the ear canals on a VA examination 
conducted in August 1952.  Hearing loss was noted in 
examination reports dated in 1985.  

Subsequent to the April 1998 decision, the evidence added to 
the record includes statements from fellow veterans regarding 
combat service, VA treatment and examination reports.  A 
report of a VA examination of February 1998 was added to the 
record after the April 1998 decision.  The history of the 
veteran's combat service was noted at the time of a VA 
examination conducted in February 1998 and the examiner found 
hearing loss in both ears.  Hearing loss was also noted in VA 
treatment records dated over a period from 1997 to 2000.  The 
history of the left ear perforation was recorded in an August 
2000 report.  

In this case, the Board finds that the evidence is new and 
material.  The diagnosis of hearing loss and the nature of 
the veteran's service were of record when the RO made its 
determination in June 1993.  However, as noted, the claim for 
the left ear was initially denied in 1969 on the basis that 
there was no evidence of causation and the RO refused to 
reopen the claim in 1993.  In the medical evidence submitted 
since the denial of the claim in April 1998, examiners have 
made specific references to the history of the left ear 
perforation and noise exposure during service.  These 
references suggest that the examiners have attached 
significance to such a history when evaluating the veteran's 
hearing loss.  Such considerations are not recorded in the 
examination and treatment reports that the RO considered 
prior to April 1998.  Therefore, the claim is reopened.  


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a back 
condition, and to this extent, the appeal is granted. 

New and material evidence has been submitted to warrant 
reopening the claim of service connection for hearing loss, 
and to this extent, the appeal is granted.  




REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claims of entitlement to service connection for a back 
disability and hearing loss.  In light of the Board's 
decision, the entire record must be reviewed on a de novo 
basis.  

Regarding the back condition, the service medical records 
clearly show that the veteran's back motion was guarded at 
the time of his separation examination of 1952.  Also, soon 
after on the VA examination of 1952, back motion was slightly 
restricted.  The veteran's private physician has opined that 
the current diagnosis of spondylosis is related to the 
veteran's service.  

As noted above, there is a reported history of noise exposure 
and the service medical records show that the veteran 
suffered from a perforated left eardrum.  However, at this 
point, there are no medical opinions which link the history 
of noise exposure and the finding of a perforated eardrum to 
the post-service diagnoses of tinnitus and hearing loss.  
Therefore, the veteran should be afforded the appropriate 
examinations.  

The Board notes that the claim for a heart condition has been 
recharacterized.  Apparently, the RO treated the case as a 
question of whether new and material evidence had been 
submitted to reopen the claim.  However, a review of the file 
shows that the claim for a heart condition was an initial 
claim and that the veteran presented arguments that the 
condition is secondary to his service-connected residuals of 
frostbite of the feet.  It is noted that he has made 
applications to reopen a claim of service connection for 
hypertension that was previously denied in 1979.  The 
statement of the case issued with regard to the heart 
condition claim only addresses new and material evidence, and 
not the requirements that must be satisfied to establish a 
claim of service connection on a secondary basis.  Therefore, 
the statement of the case is defective.  Due process requires 
that the veteran be provided with the citations of the 
applicable laws and regulations, and a discussion on how they 
affect his claim.  38 C.F.R. § 19.29 (2003).  

In letters dated in 2002 and 2003, a private physician 
reported that the veteran's PTSD had progressively worsened 
in spite of his continued use of medication.  During his 
personal hearing of December 2003, the veteran testified that 
he was treated for anxiety attacks at times that he was seen 
for hypertension and that the attacks occurred weekly.  
Currently, there are no medical treatment records related to 
the hypertension and anxiety attacks.  Therefore, treatment 
records should be obtained and the veteran should be afforded 
a VA examination.  

Regarding pes planus, the veteran was afforded VA 
examinations of the feet in 2002 and 2003.  A review of the 
reports indicates that the frostbite residuals were the focus 
of the examinations.  The examiner did not state what, if 
any, symptoms from the frostbite residuals are separate and 
distinct from the veteran's pes planus.  Also, in December 
2003, the veteran testified that he experiences pain and 
swelling, and has difficulty driving.  He also noted his use 
of medication, as well as problems with prolonged walking or 
standing.  Therefore, an examination should be conducted to 
determine the current severity of the veteran's pes planus. 

As noted in the Introduction, the claim of a total rating 
based on individual unemployability has been technically 
pending since the veteran's notice of disagreement in August 
2003.  He is entitled to a statement of the case on this 
issue.  Further, this case presents a circumstance where 
inextricably intertwined issues must be adjudicated prior to 
adjudication of the issue prepared and certified for 
appellate review.  See Chairman's Memorandum No. 01-02-01.  
As the increased rating matters are inextricably intertwined 
with the issue of a total rating, the Board will defer that 
issue until the development of the matters is completed.  
When a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should contact the veteran, 
and request that he identify any health 
care provider that treated him for his 
hearing loss, tinnitus, heart condition, 
PTSD, lumbar spine, and pes planus.  
Based on his response, the AMC should 
attempt to procure copies of all records 
that have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder.  If, 
after making reasonable efforts to obtain 
named records the AMC is unable to secure 
same, the AMC must notify the veteran and 
(a) identify the specific records the AMC 
is unable to obtain; (b) briefly explain 
the efforts that the AMC made to obtain 
those records; and (c) describe any 
further action to be taken by the AMC 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

3.  After accomplishing the above 
actions, the AMC should schedule the 
veteran for the appropriate VA 
examinations for the purposes of 
ascertaining the current diagnosis and 
time of origin (in service, or post-
service) of any lumbar spine, hearing 
loss, and tinnitus conditions he suffers 
from.  The examination reports should 
reflect review of pertinent material in 
the claims folders.  The examiners should 
integrate the previous findings and 
diagnoses with current findings to obtain 
an accurate picture of the nature of the 
veteran's lumbar spine, hearing loss, and 
tinnitus disabilities.  The examination 
reports should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examinations.  The 
examination reports should be typed.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected bilateral pes planus.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.  The orthopedic examiner 
should also be asked to determine whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The orthopedic examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  The examiner should 
identify manifestations of each of the 
veteran's service-connected foot 
disabilities and distinguish those 
manifestations from any coexisting 
disabilities.  The claims folder must be 
made available to the examiner for review 
before the examination.

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his PTSD.  Such 
tests as the examining physician deems 
necessary should be performed.  All 
findings should be reported.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examination report 
should be typed.

6.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

7.  The AMC should issue a statement of 
the case addressing service connection 
for a heart condition, to include as 
secondary to service-connected residuals 
of frostbite.  

8.  After undertaking any other 
development deemed essential, the AMC 
should re-adjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



